Citation Nr: 1636919	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for beneficiary travel expenses incurred for an ambulance transport from a private hospital to the Boise, Idaho VA Medical Center on September 8, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1967 to October 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by the Department of Veterans' Affairs Medical Center, in Boise, Idaho, which denied payment for beneficiary travel expenses the Veteran incurred on September 8, 2012. 

In July 2016, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the VA Regional Office in Boise, Idaho.  A transcript of that hearing is of record. 

Finally, the Board notes that although testimony was taken concerning bilateral hearing loss and tinnitus at the July 2016 hearing, these claims have not been certified to the Board, and are not properly before it at this time.  


FINDINGS OF FACT

1.  The Veteran's annual income was below the Federal threshold at the time he incurred expenses for an ambulance transport from a private hospital to the Boise, Idaho VA Medical Center on September 8, 2012.

2.  The Veteran's September 8, 2012 ambulance transport was undertaken due to a medical emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for beneficiary travel expenses incurred for an ambulance transport from a private hospital to the Boise, Idaho VA Medical Center on September 8, 2012 have been met.  38 U.S.C.A. § 111 (West 2014); 38 C.F.R. §§ 70.2, 70.4, 70.10 (a), (c) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  However, as the Board's decision to grant beneficiary travel expenses is completely favorable, no further action is required to comply with the VCAA and implementing regulations.
 
A review of the record shows that, on September 8, 2012, the Veteran sustained a broken ankle and broken vertebrae after being thrown from a mule at his property.  At that time, his wife drove him to the nearest hospital, where doctors set his leg but were unequipped to provide further treatment.  The record shows that the staff of the local hospital contacted the VA Medical Center (VAMC) in Boise and arranged for the Veteran to be treated there.  Transfer paperwork from the private hospital shows that the Veteran required orthopedic surgery for the injury.  He was then taken by ambulance from the private hospital to the Boise VAMC.  The total cost for the ambulance transfer was $2,002.20.

In October 2012, the Veteran filed an application with VA for payment or reimbursement of the beneficiary travel expenses he had incurred.  In its determination, the Boise VAMC denied his application for reimbursement for the travel expenses, explaining that he did not meet the eligibility criteria.  The Veteran appealed this decision in November 2012, asserting that the VA doctor who authorized the transfer to the Boise VAMC assured the private hospital staff that the expense of the ambulance transfer would be borne by VA.  

In a January 2013 statement of the case (SOC), the VAMC continued the denial, explaining that the Veteran was not service-connected for any disability and his income for 2010 was $29,160.00, which exceeded the Federal threshold of $16,051.00.

At the Board hearing in July 2016, the Veteran testified that, in 2012, his income averaged $1,200.00 per month.  He also described the injury he sustained in detail.  He further indicated that he was stabilized by the staff at the private hospital, but it was noted that his injuries were an emergent condition that required further medical attention that hospital was unable to provide and he would need to be transferred.  The hospital staff then contacted the VAMC in Boise, and told the Veteran that he had been accepted for admittance to that facility.  The Veteran was then transported to the VAMC, where he underwent surgery on his leg.  

Payment or reimbursement for beneficiary travel may be authorized under 38 C.F.R. §§ 70.1 -70.50 (2015).  See also 38 U.S.C.A. § 111 (West 2014).  VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person who is eligible for beneficiary travel payments under 38 C.F.R. § 70.10, or in certain circumstances, if the travel includes a special mode of transportation.  38 C.F.R. § 70.4.  The following listed persons, in pertinent part, are eligible for beneficiary travel payments:

1) A veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); 

2) A veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition; 

3) A veteran who travels to a VA facility or VA-authorized health care facility for a scheduled compensation and pension examination;

4) A veteran receiving pension under 38 U.S.C.A. § 1521, who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care;

5) A veteran whose annual income (as determined under 38 U.S.C.A. § 1503) does not exceed the maximum annual rate of pension that the veteran would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the veteran was eligible for pension and travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care; or

6) A veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care, and who is unable to defray the expenses of that travel. 38 C.F.R. § 70.10 (a).

When payment for beneficiary travel is requested for travel that includes a special mode of transportation (which includes an ambulance), VA will approve payment if the travel is medically required, the beneficiary is unable to defray the cost of such transportation, and the Veterans Health Administration (VHA) approved the travel prior to travel in the special mode of transportation, or the travel was undertaken in connection with a medical emergency.  38 C.F.R. § 70.4 (d). 

A beneficiary shall be considered unable to defray the expenses of travel if he or she has an income for the year (as defined under 38 U.S.C.A. § 1503) immediately preceding the application for beneficiary travel that does not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C.A. § 1521 (as adjusted under 38 U.S.C.A. § 5312) if the beneficiary were eligible for pension during that year.  38 C.F.R. § 70.10 (c).

The Board finds that the Veteran is eligible for beneficiary travel payments, as he is a veteran who traveled to a VA facility for treatment and, as explained below, is unable to defray the expenses of that travel.  See 38 C.F.R. § 70.2.  Further, the Board finds he was eligible for travel via a special mode of transportation.  38 C.F.R. § 70.4 (d).  

First, his travel was medically required, as the Veteran was seriously injured and required medical treatment which was unavailable at the private hospital.  

Second, the Veteran has shown that he is unable to defray the cost of the transportation to the VAMC.  Specifically, by his testimony, the Veteran's income for the year immediately preceding his application for beneficiary travel was $1,200.00 per month, or $14,400.00 for the year.  This is under the maximum annual rate of pension benefits for a veteran with one dependent, which was $16,051.00 effective from December 1, 2011.  38 C.F.R. § 3.23 (a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

Turning to the final criteria, the Board notes that there is some question concerning whether or not the Veteran's travel to the Boise VAMC was approved prior to his transfer to that facility.  Private hospital transfer paperwork provided by the Veteran shows his treating physician contacted a Dr. Brackney at the VAMC, who accepted the Veteran for transfer.  In its January 2013 SOC, the Boise VAMC denied that they employed a Dr. Brackney and continued to deny the Veteran's claim. 

Regardless of whether the transport was approved, the Board finds that the final criterion has been met, as it is clear from the record that the Veteran undertook the transfer to the Boise VAMC in connection with a medical emergency.  Emergency treatment is defined as "treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  38 C.F.R. §70.2.  

Here, the Veteran was seriously injured in an accident at home and taken to a private hospital.  That hospital assessed his injuries and determined that he needed treatment for which they-a hospital-were unequipped to handle.  The Veteran's description of the nature of his injuries, in tandem with the transfer paperwork provided by the private hospital, make it apparent that he undertook the transfer to the Boise VAMC in connection with a medical situation that a layperson (such as the Veteran) would have reasonably expected to be hazardous to his health, had he not accepted the ambulance ride to the VAMC.  The Board finds that this is a medical emergency, as defined by VA. 

Therefore, since the Veteran's travel was medically required, he was unable to defray the cost of such transportation, and it was undertaken in a medical emergency, the criteria for reimbursement for beneficiary travel expenses are met.  The Board thus finds that the Veteran was entitled to payment for his private ambulance transport to the Boise VAMC on September 8, 2012.  


ORDER

The appeal seeking payment or reimbursement for beneficiary travel expenses for an ambulance transport from a private hospital to the Boise, Idaho VA Medical Center on September 8, 2012 is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


